internal_revenue_service number release date index number ------------------------ --------------------------------- ---------------------------------------------------------- ------------------------------------- ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------- id no ------------ --------- telephone number --------------------- refer reply to cc ita b07 plr-100708-11 date date re request for extension of time to make the election to apply sec_168 legend taxpayer ---------------------------------------------------------------------------------- date -------------------------- date ----------------- date -------------------- a ------- b ----------------------------------------- c ------------------------- dear -------------- this letter responds to a letter dated date requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations for taxpayer to make an election under sec_168 of the internal_revenue_code to use the alternative_depreciation_system ads for real and personal tangible depreciable_property placed_in_service during the taxable_year ended date the a taxable_year plr-100708-11 facts taxpayer represents that the facts are as follows taxpayer is a limited_partnership and has a calendar_year end taxpayer was formed on date to acquire own maintain and operate an apartment community known as b located in c the property construction was completed and the property was placed_in_service on date which is during the a taxable_year at the time taxpayer was formed as well as at all relevant times during the initial planning for the property and the construction of the property taxpayer intended to use the general depreciation system gds under sec_168 macrs instead of electing to use the ads as long as the construction costs stayed within the preliminary budget and projections of the project when the project was completed there were substantial cost overruns which changed the financial projections of the project due to the cost overruns the projections were changed and taxpayer intended to elect the ads to depreciate the property for the a taxable_year taxpayer relied upon an outside tax preparer to prepare it’s a federal partnership tax_return including any elections however this return did not include an election under sec_168 to use the ads to depreciate the property because taxpayer’s outside tax preparer did not utilize the updated projections which the outside tax preparer had access to since his cpa firm created all of taxpayer’s financial statements in order to determine the depreciation method that should be used for the property the property consists of real_property and personal_property that are classified as 5-year_property 15-year_property or residential_rental_property for macrs purposes taxpayer’s a federal partnership return was timely filed ruling requested taxpayer requests an extension of time under the rules of sec_301_9100-3 of the procedure and administration regulations to make the election under sec_168 to use the ads to depreciate the real and personal tangible depreciable_property placed_in_service during the taxable_year ended date law and analysis sec_168 provides that in the case of any property to which an election under sec_168 applies the depreciation deduction provided by sec_167 shall be determined under the ads see sec_168 for how depreciation is determined under the ads if a taxpayer makes an election under sec_168 for any class of property for any taxable_year sec_168 provides that the ads shall apply to all property in such plr-100708-11 class placed_in_service during such taxable_year notwithstanding the preceding sentence in the case of nonresidential_real_property or residential_rental_property such election may be made separately with respect to each property sec_168 provides that once an election under sec_168 is made it shall be irrevocable sec_301_9100-7t of the procedure and administration regulations provides that the election under sec_168 must be made for the taxable_year in which the property is placed_in_service pursuant to sec_301_9100-7t this election must be made by the due_date including extensions of the tax_return for the placed-in-service year in accordance with the instructions for the a form_4562 depreciation and amortization a taxpayer makes the election to use the ads for assets placed_in_service during the a taxable_year by completing line of form_4562 under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusions based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly taxpayer is granted calendar days from the date of this letter to make the election under sec_168 to use the ads to depreciate the real and personal tangible depreciable_property placed_in_service during the taxable_year ended date1 this election must be made by taxpayer filing an amended federal tax_return for the taxable_year ended date in a manner that is consistent with the ads election except as specifically set forth above no opinion is expressed or implied concerning the tax consequences of the facts described above under any other provisions of the code specifically no opinion is expressed or implied on whether the plr-100708-11 items of depreciable_property placed_in_service by taxpayer in the a taxable_year are properly classified under sec_168 in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representative we are also sending a copy of this letter to the appropriate industry director lb_i this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent enclosures copy of this letter copy for sec_6110 purposes sincerely kathleen reed kathleen reed chief branch office of associate chief_counsel income_tax and accounting
